Citation Nr: 1522894	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-31 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Service connection for traumatic brain injury (TBI). 

2.  Service connection for headaches, to include as due to TBI.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1965 to June 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.


FINDINGS OF FACT

1. In December 2014, prior to the promulgation of a decision by the Board, the Veteran notified the Board, in writing and through the authorized representative, of the intent to withdraw the appeal of the issue of service connection for TBI. 

2. In December 2014, prior to the promulgation of a decision by the Board, the Veteran notified the Board, in writing and through the authorized representative, of the intent to withdraw the appeal of the issue of service connection for headaches. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the issue of service connection for TBI have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2014).

2. The criteria for withdrawal of the appeal of the issue of service connection for headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of the Claims on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in December 2014 and before a final decision was promulgated by the Board, the Veteran notified the Board, in writing and through the authorized representative, that he wished to withdraw the issues of service connection for TBI and headaches.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal for service connection for TBI is dismissed.

The appeal for service connection for headaches is dismissed.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


